DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10 2016 120 308.4, filed on 10/25/2016.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 4/23,26/19, 7/11,19/19, 4/22/21, 12/14/21, 3/22/22 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not distortion optical unit….rotation device….cylindrical optical unit….variable diffraction optical unit…..in claims 22-24 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishimaru (US 2015/0268097 A1).
As to claim 22, Ishimaru teaches an optical arrangement, in particular for the detection beam path of a multi- spot scanning microscope, having a detection plane, in which a detector (15, Figs. 1, 10-11, 14) is positionable, having a dispersive device (22, 37, , Figs. 1, 10-11, 14; paragraphs 0077; note a diffraction grating includes in the case 16) for spectrally separating detection light, wherein a distortion optical unit (14, Figs. 1, 10-11, 14) is provided for guiding the detection light into the detection plane, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-36, 38-39, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (US 2015/0268097 A1).
 As to claims 22, 25, Ishimaru teaches an optical arrangement, in particular for the detection beam path of a multi- spot scanning microscope, having a detection plane, in which a detector (34, Fig.13) is positionable, having a dispersive device (37, Fig.13)  for spectrally separating detection light, wherein a distortion optical unit (321, Fig.13) is provided for guiding the detection light into the 
	Ishimaru, in the embodiment of Fig.13), is silent to wherein a rotation device (141, Fig.1; paragraph 0061) is present for the relative rotation of a luminous field of the spectrally separated detection light and the distortion optical unit.
However, in the embodiment of Fig.1, Ishimaru disclose a drive unit (141, Fig.1) rotating a distortion optical element (14, Fig.1).
It would have been obvious to one of ordinary skill in the art to rotate the movable unit (321, Fig.13) in order to condition/shape light as desired.
As to claims 23-24, Ishimaru teaches all as applied to claim 22. Ishimaru, in the embodiment of Fig.13) is silent to wherein the distortion optical unit includes at least one of a refractive anamorphic optical unit, a reflective anamorphic optical unit, a refractive cylindrical optical unit, or a reflective cylindrical optical unit, wherein the distortion optical unit includes a fixed or variable diffraction optical unit. However, Ishimaru, in the embodiment of Fig.11, discloses cylindrical optical unit 14, a diffraction grating 22, both coupled to reflective shifter 13 (Figs. 11, 1, 2B).
It would have been obvious to one of ordinary skill in the art to include said elements to the embodiments of the Fig.13 in order to condition/shape light as desired.
As to claim 26, Ishimaru teaches all as applied to claim 25, and in addition teaches wherein the detector extends parallel to an axis of the distortion optical unit (14, 15, Figs.1, 10-11). Ishimaru is silent that said detector is a line detector. However, examiner takes Official Notice that use of line detector is well known in optical apparatus.
It would have been obvious to one of ordinary skill in the art to use a line detector to the Ishimaru invention to capture image from an object.

As to claim 28, Ishimaru teaches all as applied to claim 22, and in addition teaches wherein the distortion optical unit is fixed relative to the dispersive device (paragraph 0077, Figs. 1,10-11).
As to claim 29, Ishimaru teaches all as applied to claim 22, and in addition teaches wherein the distortion optical unit is rotatable relative to the dispersive device with the rotation device (14, 141, Fig.1, 10).
As to claim 30, Ishimaru teaches all as applied to claim 22, and in addition teaches wherein the rotation device includes at least one rotation mirror (321, Fig.13).
As to claims 31-33, Ishimaru teaches all as applied to claim 22. Ishimaru is silent to use of rotation prism, wherein the rotation prism is arranged at a location of a tightest constriction of the beam path, wherein the rotation prism is an Abbe-Koenig prism or a Dove prism arranged as said optical path. However, examiner takes Official Notice the use rotating prism/Dove prism in optical apparatus is well known.
It would have been obvious to one of ordinary skill in the art to incorporate a rotating prism arranged at said optical path to the Ishimaru invention in order to shape/condition light as desired.
As to claims 34-35, Ishimaru teaches all as applied to claim 22, and in addition teaches 
wherein a refractive component or a diffractive component is present as the dispersive device, wherein a prism or a diffractive grating is present as the dispersive device (37, Fig.13, 22, Figs.10-11).
As to claim 36, Ishimaru teaches all as applied to claim 22, and in addition teaches wherein the cylindrical optical unit is formed by a single cylindrical lens (14, Figs. 1, 10-11). 

It would have been obvious to one of ordinary skill in the art to incorporate zoom optical unit to an optical apparatus in order to condition/shape optical image.
As to claim 39, Ishimaru teaches all as applied to claim 22, and in addition teaches wherein an axis of the relative rotation between the distortion optical unit and the luminous field is oriented perpendicularly to an axis of the distortion optical unit (12, 14,Fig.1).
Allowable Subject Matter
Claims 37, 40-42, is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	As to claim 22, Carver (US 2006/0192971 A1) teaches an optical arrangement, in particular for the detection beam path of a multi- spot scanning microscope, having a detection plane, in which a detector (604, Fig.6) is positionable, having a dispersive device  (601, Fig.6)for spectrally separating detection light, wherein a distortion optical unit (602, Fig.6) is provided for guiding the detection light into the detection plane, said distortion optical unit being arranged, in the beam direction, downstream of the dispersive device and upstream of the detection plane, and wherein a rotation device (403, Fig.6) is present for the relative rotation of a luminous field of the spectrally separated detection light and the distortion optical unit.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886